UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period :	September 1, 2013 — August 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamGlobal EnergyFund Annual report8 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 24 Federal tax information 48 Shareholder meeting results 49 About the Trustees 50 Officers 52 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. The energy industries may be affected by fluctuations in energy prices, energy conservation, exploration and production spending, government regulations, weather, world events, and economic conditions. The fund concentrates on a limited group of industries and is non-diversified. Because the fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. stock market has continued to climb this year. With a better-than-expected second-quarter earnings season, the S&P 500 Index was up 8.34% for the first nine months of 2014. This benchmark eclipsed the 2000 level for the first time in late August — one of many record highs set year to date. Government bonds, including municipal bonds, and other fixed-income securities have also performed well, particularly as interest rates have remained steady and even declined from historically low levels. In the United States, economic indicators have gradually improved. Notably, second-quarter GDP expanded at a seasonally adjusted annual rate of 4.6%, according to a revised estimate released by the Bureau of Economic Analysis. In addition, the unemployment rate has steadily declined, and data show that the housing and manufacturing sectors are gaining strength. World markets have lagged, however. Geopolitical risk has increased in the Middle East and Eastern Europe, although there has been little negative impact on oil and commodity prices to date. In Europe, a sputtering recovery ground to a halt in the second quarter. The European Central Bank has responded by cutting interest rates further and announcing asset- and bond-buying programs to help lift the region out of its economic doldrums. As U.S. markets enter the fourth quarter on a high note and geopolitical concerns continue, we encourage you to meet with your financial advisor to ensure that your portfolio is properly diversified and aligned with your objectives and risk tolerance. Keep in mind that Putnam offers a wide range of strategies for all environments, as well as new ways of thinking about building portfolios for today’s markets. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees October 13, 2014 Performance snapshot Annualized total return (%) comparison as of 8/31/14 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4     Global Energy Fund Interview with your fund’s portfolio managers Steven W. Curbow Greg Kelly What was the market environment like for investing within the energy sector for the 12-month reporting period ended August31, 2014? Steve: The environment was generally positive. The United States emerged from its harshest winter in almost 20 years, with the nation’s gross domestic product contracting in the first quarter of 2014. Yet, investors seemed to focus on the encouraging signs of capital expenditures broadening and the nation’s unemployment rate falling. Energy stocks performed well early in the period. Recently, global markets have had to digest a slew of troubling events — Russian sanctions, Portuguese banking issues, renewed Middle East conflicts, and an Ebola outbreak that may impact both demand trends and producing operations in West Africa. Unfortunately, the fund was exposed to companies directly impacted by some of these issues, as well as companies that sold off more than others, as investors dialed back their appetite for risk. As a result, the fund underperformed its benchmark, returning 21.82% during the period, compared with 22.18% for the MSCI World Energy Index [ND]. What were some investment themes in the sector during the period? Steve: The renaissance of the North American energy industry continued as a key theme. Companies supplying goods and services to the oil companies that are developing oil Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 8/31/14. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Global Energy Fund     5 and gas resources in the United States and Canada continued to benefit as producers experimented with new techniques to drill and complete the wells in several different plays. This resulted in an increase in the level of capital spending per well. While these results have led to bigger production rates and better returns for oil companies, they have also increased the spending directed toward the service industry. Our conversations with U.S. oil producers and service companies helped us identify this trend early. Companies positioned to benefit from the low cost of U.S. natural gas was another area of strong performance. The fund benefited from holdings in companies developing liquefied natural gas [LNG] export facilities on the Gulf Coast. Our view was that LNG exports from the United States were likely to gain political and regulatory momentum, and we identified companies that were at an advantage because they were first in line from a capacity standpoint. In the final months of the period, however, investors grew more risk-averse and sold energy stocks that faced either perceived, or in some cases, real geopolitical threats to their assets and operations. Which specific holdings helped performance? Steve: In 2013, exploration-and-production companies began using significantly more proppant [raw sand] in their unconventional well designs in North America. While this demand-driver for sand was well known, the stock market was concerned with the high number of sand mines that had been permitted recently. This suggested excess supply and lower pricing in the future, in our view. We developed our own industry supply model, which indicated many of the new suppliers would not be Global composition Allocations are shown as a percentage of the fund’s net assets as of 8/31/14. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6     Global Energy Fund “The renaissance of the North American energy industry continued as a key theme.” Steve Curbow able to cost-effectively deliver sand due to transportation logistics issues. Believing demand growth would outstrip effective supply growth, we purchased positions in two providers of hydraulic fracturing sand, U.S. Silica and Hi-Crush Partners. Both of these companies have superior logistics capabilities that allow them to take advantage of increasing sand prices due to the scarcity of low-cost supply, in our view. Both of these out-of-benchmark holdings were among the top contributors during the reporting period, and were good examples of the collaboration between our energy and materials investment teams. Two of our top three contributors, Cheniere Energy and Energy Transfer Equity, own and develop LNG export terminals. The terminals owned by both of these companies were economically advantaged, having originally been constructed for LNG importing. As such, relative to new construction projects, these terminals will likely need less capital investments and time to become productive. While Energy Transfer Equity’s opportunity is somewhat limited by the number of terminals it possessed, Cheniere’s plans for additional capacity gave it the ability to take advantage of the turmoil created by Russia’s military action in Ukraine. Cheniere signed significant agreements with European utilities immediately thereafter. By the end of the period, we had sold the fund’s positions in both U.S. Silica and Energy Transfer Equity. Top 10 holdings This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 8/31/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Global Energy Fund     7 Which specific holdings detracted from performance? Greg: The biggest detractor to the fund’s performance was out-of-benchmark holding Genel Energy, the largest producer of oil in the Kurdish region of Iraq. Genel’s pipeline linking the Kurdish region directly to the Mediterranean came online during the period. While this had positive implications for the company’s ability to produce and sell crude oil outside of the purview of Baghdad, the instability in the region created by the rise of the Islamic State impaired its market value. However, we believe the company’s assets are unaffected, production continues, and staffing levels have returned to normal. We have used weakness in the stock price to increase our position, as we believe U.S. air strikes confirmed American protection for Kurdistan and the newly inclusive Iraqi government will seek an oil arrangement with Kurdistan that will be positive for both the country and the region. Another key detractor to performance was the fund’s stake in Cairn Energy. Although Cairn’s current business is oil and gas exploration in frontier geographies [offshore Morocco, Senegal, and Ireland, among others], a large percentage of its asset value remains in its holding of a subsidiary, Cairn India. Over the past several years, Cairn Energy has been in the process of distributing to shareholders and selling down its stake in Cairn India. However, Cairn Energy still owned 10% of the company when the Indian government decided to consider retroactively taxing the corporate reorganization that spun Cairn India out of its parent. As such, Cairn Energy’s holding in Cairn India has been frozen until this dispute is settled, and value was extracted from Cairn Energy’s share price. We were hopeful that the new Indian government would seek to resolve this rapidly, but have so far been disappointed by a lack of action on the issue. We continue to hold a modest position in Cairn Energy. Comparison of top industry weightings This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Global Energy Fund Cobalt International is an exploration company drilling in the deep water in the Gulf of Mexico and offshore Angola. During the period, investors in general shunned companies involved in high-risk exploration. More specifically to Cobalt, in early August the company received notice from the U.S. Securities and Exchange Commission that it is recommending an enforcement action against the company regarding alleged violations of the Foreign Corrupt Practices Act. This involves an old issue alleging that one of Cobalt’s partners in Angola had illegal dealings with a government official. Cobalt had investigated the issue previously, and maintains its innocence. We believe that any potential fine is already reflected in the stock’s valuation, and we continue to own Cobalt. What is your outlook for the energy sector and the economy? Greg: We believe supply from the Middle East remains as dynamic as ever, with the potential for Libyan and Iranian production to return at some point, while a slow decline in production from southern Iraq’s oil fields is keeping the market tight. While macroeconomic risks remain, U.S. accommodative monetary policy has continued to support modest economic growth. We believe a key risk to energy prices, however, may be a reduction in these monetary policies at the same time that the eurozone becomes more accommodative. Such a situation, in our view, would increase the value of the U.S. dollar, which tends to move inversely with commodity prices. As a result, we do not expect our investments to change significantly in the near term. However, we are focused less on higher-cost producers of energy, whose results we believe would be hurt disproportionally relative to lower-cost producers. We continue to favor LNG as a lower-cost substitute for oil in many scenarios, and we continue to creatively invest to capture opportunities around the evolving LNG markets in North America. Thank you, Steve and Greg, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Steven W. Curbow has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from the University of Southern California. Steven joined Putnam in 2008 and has been in the investment industry since 1996. Portfolio Manager Greg Kelly has an A.B. from Georgetown University. He joined Putnam in 2012 and has been in the investment industry since 1999. Global Energy Fund     9 IN THE NEWS A pledge two years ago by the European Central Bank (ECB) to “do whatever it takes” to save the euro is reflected in a landmark decision made early this September. The ECB instituted a bond-buying program that earmarked upward of €700 billion, or $906 billion, aimed at jump-starting lending activity and, ultimately, at reigniting Europe’s decelerating economic recovery. In addition, the ECB slashed its main refinancing rate to a record low of 0.05% and drove its deposit rate deeper into negative territory. This means banks will now pay an even greater premium for parking money at the ECB for short periods of time rather than lending it to businesses. The new measures also seek to lift the eurozone’s historically low inflation rate to its target of 2%. Still, skeptics fear that more intensive fiscal and structural reforms among the 18-nation euro currency bloc will be needed to stimulate a long-term European economic recovery. 10     Global Energy Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August 31, 2014, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/14 Class A Class B Class C Class M Class R Class Y (inceptiondates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Netassetvalue Life of fund 88.50% 77.66% 80.56% 79.56% 80.55% 80.55% 83.21% 76.80% 85.87% 91.24% Annualaverage 11.76  10.61  10.92  10.81  10.92  10.92  11.20  10.51  11.49  12.04  5 years 63.44  54.04  57.41  55.41  57.40  57.40  59.42  53.84  61.46  65.51  Annualaverage 10.32  9.03  9.50  9.22  9.50  9.50  9.78  9.00  10.06  10.60  3 years 34.09  26.38  31.05  28.05  31.09  31.09  32.06  27.43  33.11  35.13  Annualaverage 10.27  8.12  9.43  8.59  9.44  9.44  9.71  8.42  10.00  10.56  1 year 21.82  14.81  20.87  15.87  20.85  19.85  21.15  16.91  21.43  22.10  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Global Energy Fund     11 Comparative index returns For periods ended 8/31/14 MSCI World Energy Index (ND) Life of fund 89.56%    Annual average 11.87     5 years 67.69     Annual average 10.89     3 years 36.88     Annual average 11.03     1 year 22.18     Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Change in the value of a $10,000 investmentb ($9,425 after sales charge) Cumulative total return from 12/18/08 to 8/31/14 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $18,056 ($17,956 after contingent deferred sales charge). A $10,000 investment in the fund’s class C shares would be valued at $18,055, and no contingent deferred sales charge would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $17,680. A $10,000 investment in the fund’s class R and Y shares would have been valued at $18,587 and $19,124, respectively. 12     Global Energy Fund Fund price and distribution information For the 12-month period ended 8/31/14 Distributions Class A Class B Class C Class M Class R Class Y Number 1 — 1 — 1 1 Income $0.096 — $0.008 — $0.087 $0.130 Capital gains — Total $0.096 — $0.008 — $0.087 $0.130 Share value Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Net assetvalue 8/31/13 $13.71 $14.55 $13.51 $13.52 $13.62 $14.11 $13.63 $13.76 8/31/14 16.59 17.60 16.33 16.33 16.50 17.10 16.45 16.65 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/14 Class A Class B Class C Class M Class R Class Y (inceptiondates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Netassetvalue Life of fund 72.25% 62.35% 64.97% 63.97% 64.96% 64.96% 67.33% 61.47% 69.83% 74.81% Annualaverage 9.86  8.74  9.04  8.93  9.04  9.04  9.31  8.64  9.59  10.14  5 years 40.57  32.49  35.32  33.32  35.31  35.31  37.02  32.22  38.83  42.30  Annualaverage 7.05  5.79  6.24  5.92  6.24  6.24  6.50  5.75  6.78  7.31  3 years 41.30  33.18  38.11  35.11  38.15  38.15  39.14  34.27  40.21  42.38  Annualaverage 12.22  10.02  11.36  10.55  11.37  11.37  11.64  10.32  11.92  12.50  1 year 8.55  2.31  7.73  2.73  7.71  6.71  7.95  4.17  8.25  8.77  See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Global Energy Fund     13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/13* 1.36% 2.11% 2.11% 1.86% 1.61% 1.11% Total annual operating expenses for the fiscal year ended 8/31/13 1.59% 2.34% 2.34% 2.09% 1.84% 1.34% Annualized expense ratio for the six-month period ended 8/31/14† 1.29% 2.04% 2.04% 1.79% 1.54% 1.04% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Reflects Putnam Management’s contractual obligation to limit expenses through 12/30/14. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from March 1, 2014, to August 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.93 $10.94 $10.94 $9.61 $8.27 $5.59 Ending value (after expenses) $1,132.40 $1,127.80 $1,127.80 $1,129.40 $1,130.60 $1,134.20 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14     Global Energy Fund
